DETAILED ACTION
The Examiner telephoned Applicants’ Representative on 4 November 2021 to negotiate an Examiner’s Amendment changing the –OMe to a –OH at locale corresponding to position “X” in dependent claim 16, so that compound 1B of claim 16 has antecedent basis and so it further limits base claim 3.  However, Applicants’ Representative was not available to agree to or discuss said proposed amendment.
Therefore, this Action is mailed as a Non-Final RCE.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 10, 2021, has been entered.
Election/Restrictions
The Election of Species Requirement of 08/07/2020 is rendered moot since base claim 3 is free of the prior art.
All claims have been examined on the merits.
Previously, the Examiner withdrew the Restriction Requirement of 08/07/2020 noting Applicants voluntarily canceled non-elected Groups II-III.  See paragraph 8 (page 3) of Final Office Action of 06/24/2021.
Current Status of 16/671,545
This Office Action is responsive to the amended claim-set of September 10, 2021.
Claims 3-8 and 16 have been examined on the merits.  Claims 3 and 16 are currently amended.  Claim 4 is original.  Claims 5-8 are previously presented.
Priority
Applicants identify the instant application, Serial #:  16/671,545, filed 11/01/2019, and having 1 RCE-type filing therein, as a U.S. Non-Provisional patent application, which claims foreign priority to Japanese patent application 2018-207794, filed 11/02/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of September 10, 2021.
The Examiner has reviewed the amended claim-set and Reply of 09/10/2021.
The indefiniteness rejection (see paragraphs 32-34 in Final Office Action) and prior art rejection (see paragraphs 35-36 in Final Office Action) against claim 1 are each rendered moot since Applicants canceled claim 1.
Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “
    PNG
    media_image1.png
    248
    365
    media_image1.png
    Greyscale
".  There is insufficient antecedent basis for this limitation in the base claim 3 since the circled moiety –OMe of compound 1B, above, at the locale corresponding to “X” is not –OH.
claim 16 indefinite) since the artisan is uncertain how X can be –COOMe (compound 1B of claim 16) when X of compound 1 of base claim 3 is not permitted to be –COOMe (but can be –COOH).
This rejection will be rendered moot once Applicants revise the circled portion of compound 1B of claim 16 to –OH to match the –COOH of “X” as permitted by base claim 3.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Dependent claim 16 does not further limit base claim 3 since the circled portion of compound 1B of dependent claim 16:  
    PNG
    media_image1.png
    248
    365
    media_image1.png
    Greyscale
 contains –OMe whereas base claim 3 does not permit “X” to be a –COOMe.
This rejection will be rendered moot once Applicants revise the circled portion of compound 1B of claim 16 to –OH to properly further limit the –COOH at “X” in base claim 3.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Claim 16 is not presently allowable as written.
Claims 3-8 are presently allowable as written.
There is no known prior art reference that either teaches or anticipates a method of claim 3.
The reference SINGH (Singh, M., et al.  “Synthetic Studies towards NG-121:  Diastereoselective Synthesis of NG-121 Methyl Ether.”  Synthesis
However, SINGH does not teach the process of instant claim 3 with intermediate compounds (3) and (2), as required by instant base claim 3.
The fact that SINGH does not disclose both of compounds (3) and (2) distinguishes the instant claims from SINGH.  Furthermore, these two differences (lack of compounds (3) and (2) in SINGH) are two differences too many to even consider using SINGH as an obviousness reference without running into hindsight reasoning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625